DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
In view of Applicant’s request for pre-appeal and subsequent decision of the panel to reopen dated July 26, 2021. Accordingly claims 30-49 remain pending and have been examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radhakrishnan U.S. Patent Application Publication No. 2013/0047202 A1 in view of Grigg et al (hereinafter “Grigg”) U.S. Patent Application Publication No. 2013/0046635 A1 and/or Bertanzetti (hereinafter “Bertanzetti”) U.S. Patent Application Publication No. 2014/0279583 A1 and further in view of Mattsson et al (hereinafter “Mattsson”) U.S. Patent Application Publication No. 2015/0096040 A1

As per claims 30, 40 and 49, Radhakrishnan discloses a system, comprising:
a communications interface (see fig. 1);
at least one processor coupled to the communications interface (see fig. 1);
a memory having computer executable instructions stored thereon that, when executed by the at least one processor, causes the at least one processor to perform the steps of:
obtaining pending purchase transaction data involving a transaction account, the pending purchase transaction data including a first tokenized transaction account maintained at a client device (0380, which discloses that “As an example and not by way of limitation, a vendor may request payment from a distributor.  The distributor may then forward the vendor's payment request to TBAC module 110.  TBAC module 110 may then determine whether the vendor's payment request should be allowed.  As another example, a customer may want to make a purchase from a store.  The store may forward the customer's purchase request to TBAC module 110 to determine if the purchase should be allowed.”);
obtaining location data identifying prior geographic positions of the client device and geographic positions of terminal devices that processed prior purchase transactions involving the transaction account;
performing operations that update the first tokenized transaction account when a first update condition applies to the pending purchase transaction data and when at least a subset of the prior geographic positions of the client device are inconsistent with the geographic positions of the terminal devices (0334, which discloses that “During object transaction session validation, TBAC module 110 may detect a transaction and generate a session token 115j based on a token 115 associated with the transaction.  This function will be discussed further with respect to FIG. 68.”; 0369, which discloses that  “Although this disclosure describes the at least one session rule 4130 and the token 115 indicating particular examples of users 112 and geographic locations, this disclosure contemplates the at least one session rule 4130 and the token 115 indicating any appropriate user 112 and any appropriate geographic location.”); and 
providing the updated first tokenized transaction account data to the client device via the communications interface.
What Radhakrishnan does not explicitly discloses is:
obtaining location data identifying prior geographic positions of the client device and geographic positions of terminal devices that processed prior purchase transactions involving the transaction account;
providing the updated first tokenized transaction account data to the client device via the communications interface.
Grigg and or Bertanzetti discloses the system comprising:
obtaining location data identifying prior geographic positions of the client device and geographic positions of terminal devices that processed prior purchase transactions involving the transaction account (Grigg: 0065, which discloses that once a location is determined for the mobile POT device, the current and previous locations are analyzed to determine or estimate a future location of the POT device using information such as the time between transactions and the relative location of each transaction.”; Bertanzetti: 0028, which discloses that “As noted above, one or more geo-fences may be based upon the location history of a mobile device associated with the authorized user and/or location information associated with one or more previously approved transactions.  For example, one or more geo-fences may be associated with merchant locations where the authorized used has had one or more previously approved transactions.”);
Mattsson discloses the system comprising:
providing the updated first tokenized transaction account data to the client device via the communications interface (0029, which discloses that “After tokenization, the tokenization module can transmit the tokenized data to the receiving client 105 or can store the tokenized data for subsequent transmission”).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of Radhakrishnan and incorporate a system further comprising: obtaining location data identifying prior geographic positions of the client device and geographic positions of terminal devices that processed prior purchase transactions involving the transaction account and providing the updated first tokenized transaction account data to the client device via the communications interface in view of the teachings of Grigg and/or Bertanzetti and Mattsson in order to facilitate transaction and enhance security.

As per claims 31, and 41, Radhakrishnan discloses the system, wherein:
the first tokenized transaction account constitutes a secure digital representation of the transaction account (0476);
the transaction account comprises a plurality of account data elements (0476); and
the executable instructions, when executed by the at least one processor, cause the at least one processor to further perform the steps of:
generating the first tokenized transaction account based on a first one of the account data elements (0476); but failed to explicitly discloses 
providing the generated first tokenized transaction account to the client device via the communications interface.
Mattsson discloses providing the generated first tokenized transaction account to the client device via the communications interface (0029).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of Radhakrishnan and incorporate a system further comprising: providing the generated first tokenized transaction account to the client device via the communications interface in view of the teachings of Mattsson in order to facilitate transaction

As per claim 32 and 42, Radhakrishnan discloses the system, wherein: 
the executable instructions, when executed by the at least one processor, cause the at least one processor to further perform the step of generating a second token from a second one of the account data elements (0284); and
the operations that update the first tokenized transaction account comprise replacing the second account data element in the account data elements with the second token (0214; 0284).

As per claims 33 and 43, Radhakrishnan discloses the system, wherein: 
a second one of the account data elements comprises a plurality of subelements of account data (0284);
the executable instructions, when executed by the at least one processor, cause the at least one processor to further perform the step of generating a second token based on at least one of (i) a corresponding one of the account data sub-elements or (ii) a combination of the second account data element and the corresponding one of the account data sub-elements (0284); and
the operations that update the first tokenized transaction account comprise replacing the second account data element in the account data elements with the second token (0284).

As per claims 34 and 44, Radhakrishnan discloses the system, wherein the executable instructions, when executed by the at least one processor, cause the at least one processor to further perform the step of generating and storing the first update condition within the memory (0283; 0309).

As per claim 35 and 45, Radhakrishnan discloses the system wherein the executable instructions, when executed by the at least one processor, cause the at least one processor to further perform the steps of:
determining that the subset matches the geographic positions of the terminal devices (0309);
based on the determination that the subset matches the geographic positions of the terminal devices, delaying the update of the first tokenized transaction account data for a predetermined time period (0309; 0334; 0355);
detecting that the predetermined time period has expired (0355); and
in response to the detection that the predetermined time period has expired, performing the update of the first tokenized transaction account (0309; 0334; 0355).

As per claims 36 and 46, Radhakrishnan discloses the system, wherein:
the pending purchase transaction data identifies products involved in a pending purchase transaction (0309; 0334); and 
the first update condition establishes:
a first limit on a value of the pending purchase transaction (0476);
a second limit on a cost of a corresponding one of the products (0476); or 
a third limit on an aggregate cost of the products (0476).

As per claims 37 and 47, Radhakrishnan discloses the system, wherein the executable instructions, when executed by the at least one processor, cause the at least one processor to further perform the steps of:
determining that a second update condition applies to the pending purchase transaction data (0476);
generating a second tokenized transaction account based on the determination that the first and second update conditions apply to the pending purchase transaction data (0476); but failed to explicitly disclose:
providing the second tokenized transaction account to the client device via the communications interface.
Mattsson discloses providing the second tokenized transaction account to the client device via the communications interface (0029).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of Radhakrishnan and incorporate a system further comprising: providing the second tokenized transaction account to the client device via the communications interface in view of the teachings of Mattsson in order to facilitate transaction

As per claims 38 and 48, Radhakrishnan discloses the system, wherein the executable instructions, when executed by the at least one processor, cause the at least one processor to further perform the steps of:
receiving a signal broadcast by a device associated with a retailer, the signal comprising information identifying a geographic location of the associated device or the retailer (0309; 0334); and
generating the updated first tokenized transaction account data in response the information included within the received signal (0309; 0334).

As per claim 39, Radhakrishnan discloses the system, wherein the executable instructions, when executed by the at least one processor, cause the at least one processor to further perform the steps of:
based on the pending purchase transaction data, establishing a correspondence between a location associated with a pending purchase transaction and the geographic location of the associated device of the retailer (0309; 0334); and
generating the updated first tokenized transaction account data in response the established correspondence (0476).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        September 14, 2021